Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 1 of 28 Page ID #:643




                         Exhibit 4
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 2 of 28 Page ID #:644
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 3 of 28 Page ID #:645
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 4 of 28 Page ID #:646
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 5 of 28 Page ID #:647
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 6 of 28 Page ID #:648
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 7 of 28 Page ID #:649
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 8 of 28 Page ID #:650
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 9 of 28 Page ID #:651
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 10 of 28 Page ID
                                  #:652
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 11 of 28 Page ID
                                  #:653
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 12 of 28 Page ID
                                  #:654
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 13 of 28 Page ID
                                  #:655
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 14 of 28 Page ID
                                  #:656
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 15 of 28 Page ID
                                  #:657
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 16 of 28 Page ID
                                  #:658
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 17 of 28 Page ID
                                  #:659
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 18 of 28 Page ID
                                  #:660
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 19 of 28 Page ID
                                  #:661
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 20 of 28 Page ID
                                  #:662
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 21 of 28 Page ID
                                  #:663
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 22 of 28 Page ID
                                  #:664
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 23 of 28 Page ID
                                  #:665
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 24 of 28 Page ID
                                  #:666
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 25 of 28 Page ID
                                  #:667
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 26 of 28 Page ID
                                  #:668
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 27 of 28 Page ID
                                  #:669
Case 8:20-cv-00124-DOC-JDE Document 87-7 Filed 07/12/21 Page 28 of 28 Page ID
                                  #:670
